 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Mine Workers of America and Lone StarSteel Company and Surface Industries, Inc.Cases 16-CB-924, 16-CC-517, and 16-CC-518June 22, 1982SUPPLEMENTAL DECISION ANDORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn August 24, 1977, the National Labor Rela-tions Board issued its Decision and OrderIin theabove-entitled proceeding, finding in agreementwith the Administrative Law Judge that Respond-ent Union did not engage in proscribed secondaryconduct by picketing the operations of Surface In-dustries at the Pocahontas mine in an effort toforce Lone Star Steel Company to accept its bar-gaining demands. The Board likewise agreed thatthe Union did not engage in unlawful conduct bystriking to compel Lone Star's acceptance of the"successorship" clause as contained in the NationalBituminous Coal Wage Agreement of 1974. TheBoard, reversing the Administrative Law Judge,found that the "application of contract" clause wasa mandatory subject of bargaining and that strikingfor the clause was not violative of Section 8(b)(3)of the Act. The Board dismissed the complaint inits entirety.On July 28, 1980, the United States Court of Ap-peals for the Tenth Circuit issued its decision,2up-holding the Board's findings that the successorshipclause did not violate Section 8(e) of the Act andwas a mandatory subject of bargaining and thatRespondent, therefore, did not violate Section8(b)(4)(A) and 8(b) (3) of the Act by striking toobtain it. However, the court set aside the Board'sOrder with respect to the application-of-contractclause, finding that this clause was a nonmandatorysubject of bargaining, and that Respondent violatedSection 8(b)(3) of the Act by striking to obtain thisclause. The court remanded the case to the Boardfor further proceedings in accordance with thecourt's opinion. On October 2, 1980, the Boardfiled a petition for certiorari and on February 23,1981, the Supreme Court denied the Board's peti-tion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board having duly considered the matter,and having accepted the court's remand as the lawof this case, hereby finds that the application-of-' 231 NLRB 573, former Member Walther dissenting in part.2 Lone Star Steel Company v. NL.R.B., 639 F.2d 545.262 NLRB No. 43contract clause is a nonmandatory subject of bar-gaining and that, by striking for this clause, Re-spondent has engaged in unfair labor practices inviolation of Section 8(b)(3) of the Act. The Boardhereby affirms the rulings, findings, and conclu-sions of the Administrative Law Judge and adoptshis recommended Order and enters the followingOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied and restated in full below, and hereby ordersthat the Respondent, United Mine Workers ofAmerica, its officers, agents, and representatives,shall:1. Cease and desist from:(a) Demanding that Lone Star Steel Company,or any other employer, accept as an element of anycollective-bargaining agreement the clause referredto as the "Application of This Contract to the Em-ployer's Coal Lands" set forth in the National Bitu-minous Coal Wage Agreement of 1974.(b) Striking and/or picketing Lone Star SteelCompany, or any other employer, for the purposeof forcing Lone Star Steel Company, or any otheremployer, to agree to the application of contract tocoal lands clause.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Withdraw, and notify Lone Star Steel Com-pany that it has withdrawn, its demand for the ap-plication of contract to coal lands clause.(b) Post at Respondent's business offices copiesof the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 16, after being dulysigned by Respondent's representative, shall beposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, orcovered by any other material.(c) Send a signed copy of the attached noticemarked "Appendix" to each striking employee andsign and return to the Regional Director forRegion 16 sufficient copies of the attached notice3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."368 UNITED MINE WORKERS OF AMERICAmarked "Appendix" for posting by Lone Star SteelCompany, if willing, in conspicuous places, includ-ing all places where notices to employees are cus-tomarily posted.(d) Notify the Regional Director for Region 16,in writing, within 20 days after the date of thisOrder, what steps Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the complaint isdismissed to the extent that it alleges Respondentengaged in any other unlawful activity than thatset forth in this Order.APPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE W1I.L NOT strike, picket, or otherwisetry to force Lone Star Steel Company, or anyother employer, into accepting the applicationof contract to coal lands clause or any othernonmandatory subject of collective bargaining.WE WILL NOT demand that Lone Star SteelCompany, or any other company, accept ourproposed contract clause set forth in the Na-tional Bituminous Coal Wage Agreement of1974 styled the "Application of This Contractto the Employer's Coal Lands."WE WILL hereby withdraw our demand forsuch a clause in connection with our negotia-tions for a contract with Lone Star Steel Com-pany.UNITED MINE WORKERS OF AMER-ICA369